[Cite as State v. Edding, 2021-Ohio-3477.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY


STATE OF OHIO,                                      CASE NOS. 2021-P-0009
                                                              2021-P-0010
                 Plaintiff-Appellee,

        -v-                                         Criminal Appeals from the
                                                    Court of Common Pleas
LAMAR B. EDDING,

                 Defendant-Appellant.               Trial Court Nos. 2020 CR 00085
                                                                     2020 CR 00207



                                             OPINION

                                    Decided: September 30, 2021
                                         Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

James P. Gilbride, 100 North Avenue, Suite 103, No. 200, Tallmadge, OH 44278 (For
Defendant-Appellant).


JOHN J. EKLUND, J.

        {¶1}     Appellant, Lamar Edding, appeals his sentence after pleas of guilty, to one

count of aggravated trafficking in drugs and one count of aggravated possession of drugs.

At issue is the imposition of consecutive sentences of imprisonment on Appellant.

        {¶2}     Appellant asserts two assignments of error. First, Appellant contends the

sentencing court committed prejudicial error when it failed to incorporate all of its

consecutive sentencing findings into the court’s sentencing entry.
          {¶3}   Appellant further contends the sentencing court committed prejudicial error

when it ordered Appellant to serve consecutive sentences because the record clearly and

convincingly does not support the trial court’s consecutive sentence findings.

          {¶4}   For the reasons that follow, we affirm the judgment of the Portage County

Court of Common Pleas.

          {¶5}   On January 1, 2020, police officers were dispatched to a Days Inn hotel for

a fire alarm concern. The hotel clerk notified the officers that they were not able to make

contact with the occupants of one hotel room. After arriving to the room, the officers grew

suspicious upon meeting the occupants. Shortly thereafter, the officers found Appellant

walking out of the bathroom. The officers entered the bathroom and found on a table in

plain sight: several baggies of methamphetamine, several digital scales, a glass smoking

device, and a large amount of cash. Appellant admitted to the police to owning all the

materials found on the table and the police arrested him. Appellant was then indicted for

aggravated trafficking in drugs in violation of R.C. 2925.03(C)(1)(a), a fourth-degree

felony.

          {¶6}   While in county jail after his indictment for aggravated trafficking in drugs,

Appellant was found with prescription drugs not belonging to him. Appellant was then

indicted for aggravated possession of drugs in violation of R.C. 2925.11(C)(1)(a).

          {¶7}   On August 19, 2020, the Portage County Court of Common Pleas held a

plea hearing on both charges. Appellant entered a guilty plea to one count of aggravated

trafficking in drugs, a fourth-degree felony in violation of R.C. 2925.03(C)(1)(a), and one

count of aggravated possession of drugs, a fifth-degree felony in violation of R.C.

2925.11(C)(1)(a). Thereafter, the matter was set for sentencing.


                                                2

Case Nos. 2021-P-0009, 2021-P-0010
         {¶8}     At the sentencing hearing, the sentencing court held Appellant was not

amenable to community control and sentenced Appellant to serve 18 months in prison for

the fourth-degree felony, and 6 months in prison for the fifth-degree felony. The court

ordered the sentences to be served consecutively and stated at the sentencing hearing

all of the findings R.C. 2929.14(C)(4) requires:

                  “I am specifically finding that consecutive sentences are
                  necessary to protect the public from future crimes and to
                  punish you. Consecutive sentences are not disproportionate
                  to the seriousness of your conduct and to the danger posed
                  to the public. One or more of these offenses were committed
                  while you were on bond from other counties or on supervision
                  or on PRC. Two or more of the offenses are a part of a course
                  of conduct and the harm caused is so great or unusual that a
                  single prison term would not adequately reflect the
                  seriousness and your criminal history demonstrates that
                  consecutive sentences are necessary to protect the public
                  from future crime by you.” Transcript of Sentencing Hearing,
                  March 12 2021, Case No’s. 2020 CR 0085, 2020 CR 0207.
                  Page 7.

         {¶9}     Even though all findings under R.C. 2929.14(C)(4) for consecutive

sentencing were made at the sentencing hearing, the sentencing entry did not incorporate

the findings that: 1. Appellant’s offenses were committed while on bond, PRC, or under

court supervision; and 2. two or more of Appellant’s offenses were part of a course of

conduct and the harm caused was so great or unusual that a single prison term would not

adequately reflect the seriousness of his conduct.1

         {¶10} The first assignment of error states:

         {¶11} “[1.] The trial court committed prejudicial error when it failed to incorporate

all of its consecutive sentencing findings into the court’s sentencing entry.”



1
 It is important to note the findings the trial court did not incorporate are statutorily permissive in R.C.
2929.14(C)(4) because the trial court made a finding in the entry according to R.C. 2929.14(C)(4)(c).
                                                           3

Case Nos. 2021-P-0009, 2021-P-0010
      {¶12} There are two ways an appellant can challenge consecutive sentences on

appeal. State v. Lewis, 11th Dist. Lake No. 2001-L-060, 2002-Ohio-3373, ¶ 6. First, the

appellant may argue that the sentencing court failed to state the findings for consecutive

sentences R.C. 2929.14(C)(4) requires. State v. Torres, 11th Dist. Lake No. 201-L-122,

2003-Ohio-1878, ¶18; R.C. 2953.08(G)(1). Second, the appellant may argue that the

record clearly and convincingly does not support the findings the sentencing court made

to justify consecutive sentences. State v. Lewis, at ¶ 7; R.C. 2953.08(G)(2)(a).

      {¶13} Here, Appellant makes both arguments. We will first address whether the

trial court erred by failing to incorporate findings under R.C. 2929.14(C)(4)(a) and

2929.14(C)(4)(b) into the sentencing entry.

      {¶14} When ordering consecutive sentences for multiple offenses, R.C.

2929.14(C)(4) requires a sentencing court to make three statutory findings:

             If multiple prison terms are imposed on an offender for
             convictions of multiple offenses, the court may require the
             offender to serve the prison terms consecutively if the court
             finds that the consecutive service is necessary to protect the
             public from future crime or to punish the offender and that
             consecutive sentences are not disproportionate to the
             seriousness of the offender's conduct and to the danger the
             offender poses to the public, and if the court also finds any of
             the following:
                     (a) The offender committed one or more of the multiple
             offenses while the offender was awaiting trial or sentencing,
             was under a sanction imposed pursuant to section
             2929.16, 2929.17, or 2929.18 of the Revised Code, or was
             under post-release control for a prior offense.
                     (b) At least two of the multiple offenses were committed
             as part of one or more courses of conduct, and the harm
             caused by two or more of the multiple offenses so committed
             was so great or unusual that no single prison term for any of
             the offenses committed as part of any of the courses of
             conduct adequately reflects the seriousness of the offender's
             conduct.


                                              4

Case Nos. 2021-P-0009, 2021-P-0010
                     (c) The offender's history of criminal conduct
              demonstrates that consecutive sentences are necessary to
              protect the public from future crime by the offender.
              R.C. 2929.14(C)(4)(a-c).

       {¶15} The sentencing court is required to make the required statutory findings

“both at the sentencing hearing and in the sentencing entry.” State v. Beasley, 2018-Ohio-

493, 153 Ohio St. 3d 497, 108 N.E.3d 1028, at ¶ 253. When there is a discrepancy

between the sentencing hearing and the sentencing entry, a nunc pro tunc order may be

necessary to reflect what the sentencing court actually decided. Id. at ¶ 255, ¶ 261, citing

State ex rel. Fogle v. Steiner, 74 Ohio St. 3d 158, 164, 656 N.E. 2d 1288 (1995); State v.

Bonnell, 2014-Ohio-3177, 140 Ohio St. 3d 209, 16 N.E.3d 659, at ¶ 30. But a nunc pro

tunc order is only necessary when the sentencing entry omits a required finding that was

made at the sentencing hearing. Beasley, at ¶ 256.

       {¶16} Here, appellant asserts the sentencing court erred to his prejudice by not

reciting every finding it made in the sentencing entry. Yet, the sentencing entry did recite

sufficient findings to satisfy the requirements of R.C. 2929.14(C)(4). The sentencing entry

states that consecutive sentencing is “necessary to protect the public from future crime

or to punish the Defendant; consecutive sentences are not disproportionate to the

seriousness of the Defendant’s conduct and to the danger the Defendant poses to the

public; Also, the Defendant’s history of criminal conduct demonstrates that consecutive

sentences are necessary to protect the public.” R.C. 2929.14(C)(4) only requires the

court to find that consecutive sentencing is necessary to protect the public from future

crime or to punish the Defendant, that consecutive sentences are not disproportionate to

the seriousness of the Defendant’s conduct, and to the danger the Defendant poses to



                                             5

Case Nos. 2021-P-0009, 2021-P-0010
the public and one finding under R.C. 2929.24(C)(4)(a)-(c).2 R.C. 2929.24(C)(4). The

court also made, and included in the sentencing entry, the third required finding under

R.C. 2929.14(C)(4)(c), stating that Defendant’s history of criminal conduct demonstrates

that consecutive sentences are necessary to protect the public. Thus, the trial court made

all statutorily required findings in accordance with R.C. 2929.14(C)(4). Because the trial

court made all the required findings at the sentencing hearing and on the entry, it is not

prejudicial error for the court to not have incorporated the findings under R.C.

2929.14(C)(4)(a) and R.C. 2929.14(C)(4)(b), and a nunc pro tunc order is not necessary.

Therefore, the findings are sufficient to affirm consecutive sentences.

           {¶17} Appellant’s first assignment of error is without merit.

           {¶18} The second assignment of error states:

           {¶19} [2.] The trial court committed prejudicial error when it ordered Edding to

serve consecutive sentences because the record clearly and convincingly does not

support the trial court’s consecutive sentence findings.”

           {¶20} In making its findings for consecutive sentences, the sentencing court is

required to engage in the analysis for consecutive sentencing and specify the statutory

criteria warranting its decision. Bonnell, at ¶ 26. While the sentencing court is not required

to state exact reasons supporting its findings, the record must contain a clear basis upon

which a reviewing court can determine that the sentencing court’s findings for imposing

consecutive sentences are supported by the record. Id. at ¶ 27, ¶ 28.

           {¶21} On appeal, the appellate court may increase, reduce, or otherwise modify a

sentence that is appealed under this section or may vacate the sentence and remand the



2
    See R.C. 2929.14(C)(4) stating the court must “find any of the following” (a)-(c). (Emphasis added).
                                                            6

Case Nos. 2021-P-0009, 2021-P-0010
matter to the sentencing court for resentencing if it clearly and convincingly finds that the

record does not support the sentencing court’s findings under R.C. 2929.14;

2953.08(G)(2)(a).

       {¶22} Appellant first argues that consecutive sentences are not necessary to

protect the public from future crimes because his crimes are “non-violent.” The underlying

premise of Appellant’s argument seems to be that the public needs to be protected

against only “violent” crimes. We reject that. It disregards how dangerous “non-violent”

crimes can be. It ignores, for example, the ineffable misery that drug trafficking inflicts on

individuals, families, and communities across Ohio.        While what kind or how much

protection from future crimes is necessary in a given case may be informed by the nature

of the crime, Ohio law vests sentencing courts with broad discretion to make those

judgments.

       {¶23} Appellant next argues that consecutive sentencing is disproportionate to the

seriousness of his conduct and to the danger Appellant poses to the public. We cannot

so find clearly and convincingly on this record. Drug trafficking remains one of the great

scourges of our time. Appellant’s continued behavior contrary to law poses great danger

to all elements of society.

       {¶24} Lastly, Appellant argues his criminal history does not demonstrate that

consecutive sentences are necessary to protect the public from future crimes. The record

reflects Appellant’s past convictions of nine felonies and several misdemeanors. The

record also shows Appellant’s history of aggravated trafficking in drugs. Neither his prior

convictions nor past community control sanctions have dissuaded him from that behavior.

We cannot clearly and convincingly find that the record does not support the sentencing


                                              7

Case Nos. 2021-P-0009, 2021-P-0010
court’s findings that consecutive sentences were necessary to protect the public from

Appellant’s future crimes.

       {¶25} Appellant’s second assignment of error is without merit.

       {¶26} Even though the sentencing court did not incorporate every finding it made

at the sentencing hearing into the sentencing entry, all required findings were present in

both the sentencing hearing and the sentencing entry. Thus, there is no merit to

Appellant’s first assignment of error. This court is also unable to find clearly and

convincingly that the record does not support the sentencing court’s findings for

consecutive sentences. Thus, there is no merit to Appellant’s second assignment of error.

       {¶27} Accordingly, the judgment of the Portage County Court of Common Pleas

is affirmed.



MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            8

Case Nos. 2021-P-0009, 2021-P-0010